Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 15 October 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4,6-7,9-10,12,14-16,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz (US PG PUB No. 2012/0005404) in view of Taninaka (US PG PUB No. 2005/0216664).
As per claim [1, 9, 15], a storage system (see Raz FIG 1: 102) comprising: a memory (see e.g., Raz [0014]); and a controller (see Raz FIG 1: 110) configured to: 
receive a command from a host (see Raz FIG 6: 602 and [0011]); 
determine an amount of time needed to execute the command (see e.g., Raz FIG 1: 154 and [0016]), wherein executing the command comprises performing a plurality of atomic operations (see e.g., Raz FIG 1: 156 and [0020]); 
[The write operation is taken as constituting a command, executing the command is taken to comprise a plurality of operations (see e.g, Raz [0021]: “The controller 110 may execute an application to divide the write command 120 into multiple internal commands that may all be performed during a time period prior to expiration of the timeout period 152.”).] 
determine whether the amount of time needed to execute the command exceeds a time period specified for the storage system to complete host commands before the host times-out the storage system (see Raz [0039]); 
in response to determining that the amount of time needed to execute the command does not exceed the time period, execute the command (see e.g., Raz [0037]); and 
after receiving confirmation from the host, execute the command, wherein the plurality of operations are performed during the extended time period instead of over a plurality of un-extended time periods (see e.g., Raz [0040]).
[Raz discloses the host retries the command, where the command is therefore taken as executed during an extended time period instead of over a plurality of un-extended time peridos.] 
However, Raz does not expressly disclose but in the same field of endeavor Taninaka discloses
in response to determining that the amount of time needed to execute the command exceeds the time period: prior to executing the command: send a request to the host to extend the time period, and receive confirmation from the host that the time period has been extended (see Taninaka [0110]); and
It would have been obvious before the effective filing date of the invention to modify Raz to further request an extension in response to determining the amount of time needed to execute the command exceeds the time period.
The suggestion/motivation for doing so would have been for the benefit of configurable handling time-out conditions (see Taninaka [0018]).
Therefore it would have been obvious before the effective filing date of the invention to modify Raz to further request an extension in response to predicting a timeout condition for the benefit of configurable handling of time-out condition to arrive at the invention as specified in the claims. 
As per claim [2, 10], the storage system of Claim 1,
wherein the request is based on a determined amount of time (see Raz [0016]).
As per claim [4, 12], the storage system of Claim 1, 
wherein the controller is further configured to wait for the confirmation before executing the command (see Raz [0061])

wherein the controller is further configured to receive information from the host identifying the time period (see Taninaka [0110])
As per claim 7, the storage system of Claim 1,
 wherein the command comprises one of an initialization command, a read command, or a write command (see Raz [0061])
 As per claim 21, the storage system of Claim 1, 
wherein the controller is further configured to detect a delay to or from the host beyond a specified limit (see Raz FIG 2: 11 and [0029])
As per claim 22, the storage system of Claim 21, 
wherein the controller is further configured to communicate the detected delay to the host (see Raz [0029])
As per claim 23, the storage system of Claim 21, 
wherein the detected delay is due to an internal operation being performed in the storage system (see FIG 2: 214 and [0028]). 
As per claim 24, the method of Claim 9,
 further comprising detecting a delay to or from the host beyond a specified limit  (see Raz FIG 2: 11 and [0029])
As per claim 25, the method of Claim 24, 
further comprising communicating the detected delay to the host (see Raz [0029])
Claim 3,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz (US PG PUB No. 2012/0005404) in view of Taninaka (US PG PUB No. 2005/0216664) as applied to claim 1 and 9 above and further in view of Seo (US PG PUB No. 2019/0079676).
As per claim [3, 11], the storage system of Claim 1, 
However, Raz does not expressly disclose but in the same field of endeavor Seo discloses 
wherein the amount of time is determined based on one or more of the following: a number of memory channels, a status of a cache, a number of dies in the memory, a time to access a logical-to-physical address table, and a time to transfer data to the host (see Seo FIG 5 516 and [0005]).
[The combination of data transfer rate and amount of data is taken to constitute a time to transfer data as recited in the claims.] 
It would have been obvious before the effective filing date of the invention to modify Raz to further incorporate an aggregate execution time inclusive of transfer time as taught by Seo.
The suggestion/motivation for doing so would have been for the benefit of fine grain calculation (see Seo [0005]).
Therefore it would have been obvious before the effective filing date of the invention to modify Raz to further implement an aggregate execution time as taught by Seo for the benefit of more fine grain calculation to arrive at the invention as specified in the claims. 
Claim 5,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz (US PG PUB No. 2012/0005404) in view of Taninaka (US PG PUB No. 2005/0216664) as applied to claims 1 and 9 above and further in view of Walker (US PG PUB No. 2017/0322726). 
As per claim [5,13], the storage system of Claim 1, 
However, Raz does not expressly disclose but in the same field of endeavor Walker discloses 
wherein the controller is further configured to receive information from the host that the host is configured to receive the request (see Walker [0012]: “. The read 
send command can be sent from the host to the NVDIMM device in response to receiving a read ready command to indicate that the host is ready to receive the data associated with a read command.”)

The suggestion/motivation for doing so would have been for the benefit of handling non-deterministic timing operations (See Walker [0010]).
Therefore it would have been obvious before the effective filing date of the invention to send a read to receive message as taught by Walker for the benefit of handling non-deterministic timing operations to arrive at the invention as specified in the claims. 	 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz (US PG PUB No. 2012/0005404) in view of Taninaka (US PG PUB No. 2005/0216664) as applied to claim 1 above and further in view of Lassa (US PG PUB No. 2013/0054871).
As per claim 8, the storage system of Claim 1, 
However, Raz does not expressly disclose but in the same field of endeavor Lassa discloses 
wherein the memory comprises a three- dimensional memory (see Lassa [0024]: “three-dimensional memory”).
It would have been obvious before the effective filing date of the invention to implement a three- dimensional memory.
The suggestion/motivation for doing so would have been for the benefits of a monolithic integrated circuit structure (see Lassa [0024])
Therefore it would have been obvious before the effective filing date of the invention to modify Raz to implement a three dimensional memory array as taught by Lassa for the benefit of a monolithic integrated circuit structure to arrive at the invention as specified in the claims. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137